Citation Nr: 0716275	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-04 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which continued a 50 percent evaluation 
for PTSD and denied service connection for hepatitis C.

The veteran testified at an August 2004 RO hearing; the 
hearing transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as difficulty in concentration; 
impairment of short and long term memory; impaired judgment; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  The veteran's hepatitis C is not etiologically related to 
active service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1- 4.14, 
4.125-4.130, Diagnostic Code 9411 (2006).

2.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a February 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date in the notice, instead providing 
general information regarding the elements necessary to 
establish service connection for hepatitis C and an increased 
evaluation for PTSD.  However, as the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, as the Board is 
denying the veteran's claim for an increased rating, and as 
there is no indication that any notice deficiency reasonably 
affects the outcome of this case, the Board finds that any 
VCAA notice deficiency is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

The veteran's service medical records, VA treatment records, 
VA examinations, and a RO hearing transcript have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

1.  PTSD   

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration. 

The veteran has been assigned a 50 percent evaluation for 
PTSD under the provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).  A 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships. Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name. 
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-
IV). See Mauerhan v. Principi, 16 Vet. App. 436 (2002). If 
the evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned. Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale 
scores ranging from 1 to 100, reflect "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 267 
(1996). GAF scores from 71 to 80 reflect transient symptoms, 
if present, and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
arguments); resulting in no more than slight impairment in 
social, occupational, or school functioning (e.g., 
temporarily falling behind school work). DSM-IV at 46-47. GAF 
scores from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships. Id. GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers). Id. Scores 
ranging from 41 to 50 reflect serous symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, inability to keep a job). Id. 
GAF scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech which is at 
times illogical, obscure, or irrelevant) or major impairment 
in several areas such as work or school, family relations, 
judgment, thinking, or mood (e.g., a depressed patient who 
avoids friends, neglects family, and is unable to do work). 
Id.

During a March 2004 VA examination, the veteran indicated 
that he had not received any psychiatric care since 2001.  He 
reported having sleep difficulties and that he felt detached 
from society as a whole.  He reported that he was only 
irritable when in pain, but the examiner stated that he was 
noticeably irritable during the examination.  The veteran 
stated that his mood was okay most of the time.  He reported 
being paranoid stating that he kept his guard up.  His energy 
was poor and he felt fatigued most of the time.  At the time 
of the examination, the veteran had not worked in the past 12 
months. The veteran was unable to maintain employment, but he 
saw this to be result of his medical problems.  He had a good 
relationship with his son, his ex-wife, and with a new 
girlfriend.  He maintained several friends whom he socialized 
with on a regular basis.  

A mental status examination was completed.  The veteran was 
well-groomed.  He was somewhat ambivalent toward the 
interview.  Eye contact was good.  Mood was slightly 
depressed to anxious.  His affect showed some range.  Speech 
was clear and coherent.  Thoughts were logical and goal 
directed.  There was no indication of psychosis, but the 
veteran was more suspicious that one would find usual.  He 
recalled two of three objects after five minutes and two of 
three presidents prior to Clinton.  He declined to try 
counting backwards from 100 by 7s or spell the word "world" 
backwards.  He interpreted the meaning of "not crying over 
spilled milk" appropriately.  He was alert and oriented 
times four.  His IQ was within the normal range.  Insight and 
judgment were only fair. 

The examiner found no impairment of thought process or 
communication, delusions, hallucinations, or suicidal or 
homicidal thoughts.  The veteran was able to maintain 
personal hygiene and other basic activities of daily living.  
The veteran exhibited some long and short-term memory 
impairment.  There were no obsessive or ritualistic 
behaviors.  Rate and flow of speech was within normal limits 
and was relevant and logical.  The veteran denied having 
panic attacks.  He had feelings of anxiety, and met the 
criteria for dysthymic disorder.   The examiner stated that 
cognitively he had difficulty with concentration, and 
socially he isolated, except for a few friends.  He was 
described as irritable.  The severity of the veteran's PTSD 
symptoms was described as moderate.  The veteran was assessed 
with PTSD and dysthymic disorder, and was assessed with a GAF 
score of 60.  

The examiner noted that there did not seem to be any real 
changes since the veteran's last examination in July 2003.  
He continued to be unemployed, but stated that this was a 
result of his medical problems.  He was able to take care of 
his basic needs.  He took care of an adolescent child and 
seemed to do well with this.  He had started a relationship 
and maintained several friends.  However, the examiner also 
noted that the veteran's irritability and suspiciousness of 
others limited his ability to make new friends.  His 
dysthymia tended to keep his mood down and fed into his 
irritably.  
  
The Board finds that the veteran's overall disability picture 
is most consistent with a 50 percent rating for PTSD. See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).  The record 
shows that veteran's symptoms are manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as difficulty in 
concentration; impairment of short and long term memory; 
impaired judgment; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.   The veteran was assessed with a GAF 
score of 60, which reflects moderate symptoms or moderate 
difficulty in social, occupational, or school functioning. 
See DSM-IV at 46-47.  This is consistent with his 
examination, and with his 50 percent rating for PTSD.  The 
Board notes that the veteran's current unemployability has 
been attributed to his physical disabilities, and not to his 
PTSD.  

Although the veteran has exhibited some deficiencies in mood, 
and judgment, the veteran has not been shown to exhibit 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood due to such symptoms indicated 
for a 70 percent evaluation, to include suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and 
inability to establish and maintain effective relationships. 
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  As such, 
the Board finds that a higher 70 percent evaluation for PTSD 
is not warranted. 

The veteran has not been shown to exhibit symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name, 
to warrant a 100 percent evaluation. See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).

In making this determination, the Board has considered the 
veteran's own statements in support of his claims.  The Board 
has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate. See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The veteran's assigned evaluation already reflects 
occupational impairment resulting from the veteran's PTSD 
symptoms.  The veteran's PTSD has not been shown to cause 
marked interference with employment beyond that contemplated 
by the Schedule for Rating Disabilities, has not necessitated 
frequent periods of hospitalization, and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

2.  Hepatitis C

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

An injury or disease incurred during active service shall not 
be deemed to have been incurred in line of duty if such 
injury or disease was a result of drug or alcohol abuse by 
the claimant. 38 C.F.R. § 3.301(d) (2006).  Drug abuse means 
the use of illegal drugs (including prescription drugs 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects. Id; 
See also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m) 
(2006). VA's General Counsel has confirmed that direct 
service connection for disability resulting from a claimant's 
own drug or alcohol abuse is precluded for all VA benefit 
claims filed after October 31, 1990. See VAOPGCPREC 7-99; 
VAOPGCPREC 2-98.

The veteran contends, in various lay statements and during 
his RO hearing, that he could have contracted hepatitis C 
through air gun inoculations in service, tattoos, or from 
blood transfusions during a 1994 bypass surgery.  The 
evidence of record shows that the veteran has a current 
diagnosis of hepatitis C.  Service connection, however, is 
not warranted because hepatitis C was not incurred or 
aggravated during service. 

Service medical records do not reflect any treatment or 
complaints relating to hepatitis C.  The veteran's October 
1969 separation examination did show that the veteran had a 
tattoo on the right deltoid area; no tattoos were noted on 
the veteran's November 1966 enlistment examination.  

VA treatment records from September 2001 to September 2004 
reflect a current diagnosis of chronic hepatitis C.  A 
September 2001 noted shows that the veteran was first tested 
in 1996 for hepatitis C and was reactive.  

A September 2004 VA examination was completed in conjunction 
with a review of the claims file.  The examiner also noted 
that the veteran was first tested for hepatitis in 1996.  She 
stated that service medical records contained no evidence of 
the veteran being jaundiced or suffering from any nonspecific 
symptoms that could have been attributable to viral 
hepatitis.  The examiner further stated that the Centers for 
Disease Control had conducted case control studies of 
hepatitis C virus (HCV) transmission and found no association 
with military service or exposures resulting from medical 
surgical or dental procedures, tattooing, acupuncture, ear 
piercing, or foreign travel, citing the Morbidity and 
Mortality Weekly Report, vol. 47, pg. 4 (October 1998).  The 
examiner stated that routine blood donor testing for HCV was 
initiated in May 1990 and since July 1992, multi-antigen 
testing had reduced the risk of acquiring HCV from donated 
blood to one-one thousandth percent (0.001%) per unit 
transfused.  She stated, therefore, the possibility that HVC 
was transmitted by blood transfused to the veteran during his 
1994 heart surgery was remote at best.  

The examiner stated that the veteran's risk factor for HCV 
infection with the strongest evidentiary basis was his 
acknowledged injected drug abuse.  The examiner stated, 
contrary to the veteran's statement that this could not be 
the source "cause I don't do needles with people, just on 
myself", the hepatitis C virus is not only directly 
transmitted by sharing needles, but also indirectly 
transmitted though contaminated drug preparation equipment.  
The examiner stated that studies have shown that after 5 
years of injecting, as many as 90 percent of users were 
infected with HCV due to the high prevalence of chronic 
infection among users.  The examiner again cited findings 
from the Morbidity and Mortality Weekly Report, vol. 47, pg. 
6 (October 1998).  The examiner concluded, therefore, that 
injected drug abuse was the most likely cause of the 
veteran's hepatitis C infection.  

The Board notes that during the veteran's August 2004 RO 
hearing, he indicated that if he did not contract hepatitis C 
through air gun inoculations, or a tattoo in service, that it 
must have been from his bypass surgery, stating that that was 
the only other thing that it could come from because he did 
not do needles with other people, just on himself.  The Board 
has considered the veteran's own statements in support of his 
claim; however, the veteran does not possess the medical 
expertise necessary to render a medical opinion as to either 
the cause or diagnosis of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1991) (holding that a lay 
witness can provide an "eye-witness" account of visible 
symptoms, but cannot offer evidence that requires medical 
knowledge, such as causation or etiology of a disease or 
injury).

The September 2004 VA examiner identifies injected drug abuse 
as the most likely cause of the veteran's hepatitis C 
infection.  The Board notes that a disease incurred during 
active service as a result of drug abuse cannot be service 
connected. See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  The veteran 
contends that he contracted hepatitis C through air gun 
inoculations or through a tattoo while he was in service, but 
the record contains no probative medical evidence of a nexus 
between in-service inoculations or tattooing and hepatitis C.  
The September 2004 VA examiner further noted that the 
possibility that HVC was transmitted via a post-service blood 
transfusion was remote.  The record instead, indicates that 
injected drug abuse was the most likely cause of his 
hepatitis C.  Thus, the Board finds that service connection 
is not warranted.  

C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran's PTSD has increased to warrant a higher rating 
evaluation.  

Although the veteran has hepatitis C, the record contains no 
competent evidence showing that hepatitis C is related to 
service.  There is no competent medical evidence showing that 
hepatitis C was contracted through air gun inoculations or a 
tattoo in service.  As such, the veteran has failed to 
establish that disability was incurred or aggravated in 
service.  The appeal is accordingly denied. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.




ORDER


An increased evaluation for PTSD, in excess of 50 percent, is 
denied.

Service connection for hepatitis C is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


